Citation Nr: 1734283	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was clear and unmistakable error (CUE) in a June 2002 rating decision.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1998 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.   However, in a May 2013 statement, the Veteran, through his representative, cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e). 

In a December 2014 decision, the Board denied a rating in excess of 50 percent for the Veteran's service-connected bipolar disorder.  The Board also remanded the issues of entitlement to an effective date prior to April 20, 2010 for the assigned evaluation for his service-connected bipolar disorder, to include whether there was CUE in a June 2002 rating decision, and entitlement to TDIU. 

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2015 Order, the Court granted a joint motion for partial remand (JMR) vacating the portion of the December 2014 decision that denied a higher rating for the Veteran's bipolar disorder, and remanded the matter for action consistent with the terms of the JMR. 

In a December 2015 decision, the Board again denied a rating in excess of 50 percent for the Veteran's bipolar disorder.  In addition, the Board noted that the development directed in the December 2014 remand for the other appellate issues
had not been completed and had not been certified back to the Board for re-adjudication. 

The Veteran appealed that decision to the Court, which by a June 2016 Order granted a JMR that vacated the December 2015 decision's denial of a higher rating for bipolar disorder and remanded the issue for action consistent with the JMR. 

In August 2016, the Board remanded the Veteran's claim for an increased rating for his bipolar disorder, entitlement to an earlier effective date claim prior to April 20, 2010 for the assigned evaluation for his service-connected bipolar disorder, to include whether there was CUE in a June 2002 rating decision, and entitlement to a TDIU. 

In a February 2017 rating decision, the Appeals Management Center (AMC) granted an increased rating of 100 percent for the Veteran's bipolar disorder type 2, with dysthymic disorder and insomnia, effective from October 3, 2016.  In addition, the AMC issued a supplemental statement of the case (SSOC) in February 2017;  however, the SSOC only addressed the Veteran's increased rating claim for bipolar disorder type 2, with dysthymic disorder and insomnia in excess of 50 percent prior to October 3, 2016.   

In a June 2017 decision, the Board assigned an increased evaluation of 70 percent for bipolar disorder type 2 prior to October 3, 2016.  Moreover, the Board remanded the issues of entitlement to TDIU and entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was CUE in a June 2002 rating decision, for further development pursuant to the December 2014 Board remand directives.  Shortly thereafter, on June 20, 2017, the case was returned to the Board for further appellate consideration. 

The issues of entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was CUE in a June 2002 rating decision, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board notes that in the instant case, the remaining issues on appeal were  recertified to the Board on June 20, 2017; however, the record indicates that the AOJ did not complete the actions of the prior June 2017 remand.  

A review of VMBS shows that in a July 2017 rating decision, the AOJ implemented the June 2017 Board decision which granted an increased 70 percent evaluation for bipolar disorder prior to October 3, 2016.  The corresponding rating codesheet noted that the issues of entitlement to TDIU and entitlement to an earlier effective date prior to April 20, 2010 remained on appeal.  In a July 2017 award letter, the AOJ notified the Veteran that it was working on his Notice of Disagreement (NOD) and enclosed a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The Veteran, thereafter, submitted a VA Form 21-8940.  

Although it appears that the AOJ has initiated some development in response to the June 2017 remand, the Board notes that the case was nevertheless certified to the Board on June 20, 2017 for further appellate review.  Moreover, DAV, the Veteran's appointed representative, submitted a July 2017 appellate brief stating that the AOJ had not undertaken any of the development directed by the Board's June 2017 remand.  As such, the Board finds that remand is necessary to ensure the AOJ's compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268  (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake any additional development indicated regarding the issue of entitlement to TDIU.  This may include attempting to obtain VA and/or private medical records (after securing any required authorization).  It may also include obtaining a VA examination and/or medical opinion. 

3.  After completing the requested actions, and any additional action deemed necessary in light of evidence obtained pursuant to this remand, the AOJ should adjudicate the issues of entitlement to TDIU and entitlement to an effective date prior to April 20, 2010, for the evaluation assigned for bipolar disorder type 2, with dysthymic disorder and insomnia, to include consideration of whether there was CUE in a June 2002 rating decision.  

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC that includes the laws and regulations pertinent to the issues of CUE and entitlement to TDIU.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




